DETAILED ACTION
	This is the fourth office action for US Application 16/249,450 for a Magnetic Bracket Assembly for Modular Furniture System.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,481,678 to Chong in view of US 2019/0200762 to Wang et al.  Regarding claim 14, Cong discloses a bracket assembly comprising a first bracket (24) having at least one locking means (34).  The first bracket includes at least one screw hole (42) configured to receive at least one screw (44) in mechanical communication with a cover (50)  There is a second bracket (10) having a receiving means (12) capable of engaging the at least one locking means (24).
Chong does not disclose the first bracket as having a first magnetic component and the second bracket as having a second magnetic component.  Wang et al. provides a teaching for securing a first bracket (251a) to a second bracket (252b) via first (231) and second (232) magnetic components provided in each bracket, respectively. It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized magnetic components in each of the first and second brackets of Chong, to further secure the brackets to each other as taught by Wang et al.  One of ordinary skill in the art would have been motivated to utilize magnetic attraction to provide a more secure connection between the brackets.
	Regarding claim 15, the first and second magnetic components have attracting magnetic poles capable of joining the first and second magnetic components together, thereby securing the first bracket to the second bracket (see paragraph 47 of Wang et 
	Regarding claim 17, the engaging of the at least one locking means with the receiving means further secures the first bracket to the second bracket.  Regarding claim 18, the first bracket may be separated from the second bracket by disengaging the at least one locking means from the receiving means.  Regarding claim 19, the at least one locking means may be disengaged from the receiving means by lifting the first bracket away from the second bracket.  Regarding claim 20, the second bracket further comprises a disengagement means (14) configured to facilitate disengagement of the first and second magnetic components (by disengaging the first and second brackets).

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-11 of the arguments, filed 23 July 2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn.
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive with respect to claims 14-20.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang provides a teaching for utilizing magnets to secure brackets together.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized magnetic components in each of the first and second brackets of Chong, to further secure the brackets to each other as taught by Wang et al.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632